 



Exhibit 10.2

PATTERSON-UTI ENERGY, INC.
CHANGE IN CONTROL AGREEMENT

          This Agreement between Patterson-UTI Energy, Inc., a Delaware
corporation (the “Company”), and Mark S. Siegel (the “Employee”) is effective as
of January 29, 2004 (the “Effective Date”). Certain capitalized terms used
herein are defined in Section 21.

W I T N E S S E T H:

          Whereas, the Company considers it to be in the best interests of its
stockholders to encourage the continued employment of certain key employees of
the Company and its Wholly Owned Entities notwithstanding the possibility,
threat or occurrence of a Change in Control of the Company (as that phrase is
defined in Section 2);

          Whereas, the Employee is a key employee of the Company and/or one or
more of its Wholly Owned Entities;

          Whereas, the Company believes that the possibility of the occurrence
of a Change in Control of the Company may result in the termination of the
Employee’s employment by the Company or in the distraction of the Employee from
the performance of his duties to the Company, in either case to the detriment of
the Company and its stockholders;

          Whereas, the Company recognizes that the Employee could suffer adverse
financial and professional consequences if a Change in Control of the Company
were to occur; and

          Whereas, the Company wishes to enter into this Agreement to protect
the Employee if a Change in Control of the Company occurs, thereby encouraging
the Employee to remain in the employ of the Company and not to be distracted
from the performance of his duties to the Company by the possibility of a Change
in Control of the Company;

          Now, Therefore, the parties agree as follows:

Section 1. Other Employment Arrangements.

     (a)  This Agreement does not affect the Employee’s existing or future
employment arrangements with the Company unless a Change in Control of the
Company shall have occurred before the expiration of the term of this Agreement.
The Employee’s employment with the Company shall continue to be governed by the
Employee’s existing or future employment agreements with the Company, if any,
or, in the absence of any employment agreement, shall continue to be at the will
of the Board of Directors or, if the Employee is not an officer of the Company
at the time of the termination of the Employee’s employment with the Company,
the will of the Chief Executive Officer of the Company, except that if (i) a
Change in Control of the Company shall have occurred before the expiration of
the term of this Agreement, and (ii) the Employee’s employment with the Company
is terminated (whether by the Employee or the Company or automatically as
provided in Section 3) after the occurrence of that Change in Control of the
Company, then the Employee shall be entitled to receive certain benefits as
provided in this Agreement.

-1-



--------------------------------------------------------------------------------



 



     (b)  Notwithstanding anything contained in this Agreement to the contrary,
if following the commencement of any discussion with a third person that
ultimately results in a written agreement or agreements to which the Company is
a party and which, if the transactions contemplated by such agreement or
agreements were consummated, would result in a Change in Control of the Company,
the Employee’s employment with the Company is terminated by the Company for any
reason other than as a result of the occurrence of an event described in any of
clauses (i) through (v) of Section 4, then for all purposes of this Agreement, a
Change in Control of the Company shall be deemed to have occurred on the date
immediately prior to the date of such termination, removal, or reduction
regardless of whether any Change in Control of the Company actually occurs.

     (c)  Nothing in this Agreement shall prevent or limit the Employee’s
continuing or future participation in any plan, program, policy or practice of
or provided by the Company or any of its Affiliates and for which the Employee
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Employee may have under any contract or agreement with the Company or any of
its Affiliates. Amounts which are vested benefits or which the Employee is
otherwise entitled to receive under any plan, program, policy or practice of or
provided by, or any contract or agreement with, the Company or any of its
Affiliates at or subsequent to the date of termination of the Employee’s
employment with the Company shall be payable or otherwise provided in accordance
with such plan, program, policy or practice or contract or agreement except as
explicitly modified by this Agreement.

Section 2. Change in Control of the Company. For purposes of this Agreement, a
“Change in Control of the Company” shall mean the occurrence of any of the
following after the Effective Date:

     (a)  The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “ Covered Person”) of
beneficial ownership (within the meaning of rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (i) the then outstanding shares of the
common stock of the Company (the “Outstanding Company Common Stock”), or (ii)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a) of this Section 2, the following acquisitions shall not
constitute a Change in Control of the Company: (i) any acquisition directly from
the Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 2; or

     (b)  Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a

-2-



--------------------------------------------------------------------------------



 



result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

     (c)  Consummation of (xx) a reorganization, merger or consolidation or sale
of the Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

Section 3. Term of this Agreement. The term of this Agreement shall begin on the
Effective Date and, unless automatically extended pursuant to the second
sentence of this Section 3, shall expire on the first to occur of:

          (i) the Employee’s death, the Employee’s Disability or the Employee’s
Retirement, which events shall also be deemed automatically to terminate the
Employee’s employment by the Company;

          (ii) the termination by the Employee or the Company of the Employee’s
employment by the Company; or

          (iii) the end of the last day (the “Expiration Date”) of:



       (x) the three-year period beginning on the Effective Date (or any period
for which the term of this Agreement shall have been automatically extended
pursuant to the second sentence of this Section 3) if no Change in Control of
the Company shall have occurred during that three-year period (or any period for
which the term of this Agreement

-3-



--------------------------------------------------------------------------------



 





  shall have been automatically extended pursuant to the second sentence of this
Section 3); or



       (y) if one or more Changes in Control of the Company shall have occurred
during the three-year period beginning on the Effective Date (or any period for
which the term of this Agreement shall have been automatically extended pursuant
to the second sentence of this Section 3), the two-year period beginning on the
date on which the last Change in Control of the Company occurred.

If (i) the term of this Agreement shall not have expired as a result of the
occurrence of one of the events described in clause (i) or (ii) of the
immediately preceding sentence, and (ii) the Company shall not have given notice
to the Employee at least ninety (90) days before the Expiration Date that the
term of this Agreement will expire on the Expiration Date, then the term of this
Agreement shall be automatically extended for successive one-year periods (the
first such period to begin on the day immediately following the Expiration Date)
unless the Company shall have given notice to the Employee at least ninety
(90) days before the end of any one-year period for which the term of this
Agreement shall have been automatically extended that such term will expire at
the end of that one-year period. The expiration of the term of this Agreement
shall not terminate this Agreement itself or affect the right of the Employee or
the Employee’s legal representatives to enforce the payment of any amount or
other benefit to which the Employee was entitled before the expiration of the
term of this Agreement or to which the Employee became entitled as a result of
the event (including the termination, whether by the Employee or the Company or
automatically as provided in this Section 3, of the Employee’s employment by the
Company) that caused the term of this Agreement to expire.

Section 4. Event of Termination for Cause. An “Event of Termination for Cause”
shall have occurred if, after a Change in Control of the Company, the Employee
shall have committed:

          (i) gross negligence or willful misconduct in connection with his
duties or in the course of his employment with the Company;

          (ii) an act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company;

          (iii) intentional wrongful damage to property of the Company;

          (iv) intentional wrongful disclosure of secret processes or
confidential information of the Company; or

          (v) an act leading to a conviction of a felony or a misdemeanor
involving moral turpitude.

For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated as a

-4-



--------------------------------------------------------------------------------



 



result of an “Event of Termination for Cause” hereunder unless and until there
shall have been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the Board of Directors
then in office at a meeting of the Board of Directors called and held for such
purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with his counsel, to be heard before the Board of Directors),
finding that, in the good faith opinion of the Board of Directors, the Employee
had committed an act set forth above in this Section 4 and specifying the
particulars thereof in detail. Nothing herein shall limit the right of the
Employee or his legal representatives to contest the validity or propriety of
any such determination.

Section 5. An Event of Termination for Good Reason. An “Event of Termination for
Good Reason” shall have occurred if, after a Change in Control of the Company,
the Company shall:

          (i) assign to the Employee any duties inconsistent with the Employee’s
position (including offices, titles and reporting requirements), authority,
duties, status or responsibilities with the Company in effect immediately before
the occurrence of the first Change in Control of the Company or otherwise make
any change in any such position, authority, duties or responsibilities;

          (ii) remove the Employee from, or fail to re-elect or appoint the
Employee to, any duties or position with the Company or any of its Affiliates
that were assigned or held by the Employee immediately before the occurrence of
the first Change in Control of the Company, except that a nominal change in the
Employee’s title that is merely descriptive and does not affect rank or status
shall not constitute such an event;

          (iii) take any other action that results in a material diminution in
such position, authority, duties or responsibilities or otherwise take any
action that materially interferes therewith;

          (iv) reduce the Employee’s annual base salary as in effect immediately
before the occurrence of the first Change in Control of the Company or as the
Employee’s annual base salary may be increased from time to time after that
occurrence (the “Base Salary”);

          (v) reduce the Employee’s annual bonus to an amount less than the
average of the two annual bonuses earned by the Employee with respect to the two
fiscal years of the Company immediately preceding the fiscal year of the Company
in which the first Change in Control of the Company occurred (the amount of such
average is referred to herein as the “Benchmark Bonus”);

          (vi) relocate the Employee’s principal place of employment to a
location outside of a 50-mile radius from the Employee’s principal place of
employment immediately prior to the first Change in Control of the Company;

          (vii) fail to (x) continue in effect any bonus, incentive, profit
sharing, performance, savings, retirement or pension policy, plan, program or
arrangement (such policies, plans, programs and arrangements collectively being
referred to herein as “Basic Benefit Plans”),

-5-



--------------------------------------------------------------------------------



 



including, but not limited to, any deferred compensation, supplemental executive
retirement or other retirement income, stock option, stock purchase, stock
appreciation, or similar policy, plan, program or arrangement of the Company, in
which the Employee was a participant immediately before the occurrence of the
first Change in Control of the Company, or any substitute plan adopted by the
Board of Directors and in which the Employee was a participant immediately
before the occurrence of the last Change in Control of the Company, unless an
equitable and reasonably comparable arrangement (embodied in a substitute or
alternative benefit or plan) shall have been made with respect to such Basic
Benefit Plan promptly following the occurrence of the last Change in Control of
the Company, or (y) continue the Employee’s participation in any Basic Benefit
Plan (or any substitute or alternative plan) on substantially the same basis,
both in terms of the amount of benefits provided to the Employee (which are in
any event always subject to the terms of any applicable Basic Benefit Plan) and
the level of the Employee’s participation relative to other participants, as
existed immediately before the occurrence of the first Change in Control of the
Company;

          (viii) fail to continue to provide the Employee with benefits
substantially similar to those enjoyed by the Employee under any of the
Company’s other employee benefit plans, policies, programs and arrangements (the
“Other Benefit Plans”), including, but not limited to, life insurance, medical,
dental, health, hospital, accident or disability plans, in which the Employee
was a participant immediately before the occurrence of the first Change in
Control of the Company;

          (ix) fail to provide the Employee with the number of paid vacation
days to which the Employee was entitled in accordance with the Company’s
vacation policy in effect immediately before the occurrence of the first Change
in Control of the Company;

          (x) fail to continue to provide the Employee with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) (y) that are both commensurate with
the Employee’s responsibilities to and position with the Company immediately
before the occurrence of the first Change in Control of the Company and not
materially dissimilar to the office space, related facilities and support
personnel provided to other employees of the Company having comparable
responsibility to the Employee, or (z) that are physically located at the
Company’s principal executive offices; or

          (xi) purport to terminate the Employee’s employment by the Company
unless notice of that termination shall have been given to the Employee pursuant
to, and that notice shall meet the requirements of, Section 6.

Section 6. Notice of Termination. If a Change in Control of the Company shall
have occurred before the expiration of the term of this Agreement, any
subsequent termination by the Employee or the Company of the Employee’s
employment by the Company, or any determination of the Employee’s Disability,
shall be communicated by notice to the other party that shall indicate the
specific paragraph of Section 7 pursuant to which the Employee is to receive
benefits as a result of the termination. If the notice states that the
Employee’s employment by the Company has been automatically terminated as a
result of the Employee’s Disability, the notice shall (i) specifically describe
the basis for the determination of the Employee’s Disability, and (ii) state the
date of the determination of the Employee’s Disability,

-6-



--------------------------------------------------------------------------------



 



which date shall be not more than ten (10) days before the date such notice is
given. If the notice is from the Company and states that the Employee’s
employment by the Company is terminated by the Company as a result of the
occurrence of an Event of Termination for Cause, the notice shall specifically
describe the action or inaction of the Employee that the Company believes
constitutes an Event of Termination for Cause and shall be accompanied by a copy
of the resolution satisfying Section 4. If the notice is from the Employee and
states that the Employee’s employment by the Company is terminated by the
Employee as a result of the occurrence of an Event of Termination for Good
Reason, the notice shall specifically describe the action or inaction of the
Company that the Employee believes constitutes an Event of Termination for Good
Reason. Each notice given pursuant to this Section 6 (other than a notice
stating that the Employee’s employment by the Company has been automatically
terminated as a result of the Employee’s Disability) shall state a date, which
shall be not fewer than thirty (30) days nor more than sixty (60) days after the
date such notice is given, on which the termination of the Employee’s employment
by the Company is effective. The date so stated in accordance with this
Section 6 shall be the “Termination Date”. If a Change in Control of the Company
shall have occurred before the expiration of the term of this Agreement, any
subsequent purported termination by the Company of the Employee’s employment by
the Company, or any subsequent purported determination by the Company of the
Employee’s Disability, shall be ineffective unless that termination or
determination shall have been communicated by the Company to the Employee by
notice that meets the requirements of the foregoing provisions of this Section 6
and the provisions of Section 9.

Section 7. Benefits Payable on Change in Control of the Company and Termination.

     (a)  If (x) a Change in Control of the Company shall have occurred before
the expiration of the term of this Agreement, and (y) the Employee’s employment
by the Company is terminated (whether by the Employee or the Company or
automatically as provided in Section 3) after the occurrence of that Change in
Control of the Company, the Employee shall be entitled to the following
benefits:

          (i) If the Employee’s employment by the Company is terminated (x) by
the Company as a result of the occurrence of an Event of Termination for Cause,
or (y) by the Employee before the occurrence of an Event of Termination for Good
Reason, then the Company shall pay to the Employee the Base Salary accrued
through the Termination Date but not previously paid to the Employee, and the
Employee shall be entitled to any other amounts or benefits provided under any
plan, policy, practice, program, contract or arrangement of or with the Company,
including, but not limited to, the Basic Benefit Plans and the Other Benefit
Plans, which shall be governed by the terms thereof (except as explicitly
modified by this Agreement).

          (ii) If the Employee’s employment by the Company is automatically
terminated as a result of the Employee’s death, the Employee’s Disability or the
Employee’s Retirement, then (x) the Company shall pay to the Employee the Base
Salary accrued through the date of the occurrence of that event but not
previously paid to the Employee, and (y) the Employee shall be entitled to any
other amounts or benefits provided under any plan, policy, practice, program,
contract or arrangement of or with the Company, including, but not limited to,
the Basic Benefit Plans and the Other Benefit Plans, which shall be governed by
the terms thereof (except as explicitly modified by this Agreement).

-7-



--------------------------------------------------------------------------------



 



          (iii) If the Employee’s employment by the Company is terminated (x) by
the Company otherwise than as a result of the occurrence of an Event of
Termination for Cause, or (y) by the Employee after the occurrence of an Event
of Termination for Good Reason, then the Employee shall be entitled to the
following:

               (1) the Company shall pay to the Employee the Base Salary and
compensation for earned but unused vacation time accrued through the Termination
Date but not previously paid to the Employee;

               (2) the Company shall pay to the Employee an amount equal to the
product of (A) the greater of (I) the highest aggregate annual bonus, incentive
or other payment of cash compensation in addition to annual base salary pursuant
to any bonus, incentive, profit-sharing, performance, discretionary pay or
similar policy, plan, program or arrangement of the Company paid or payable to
the Employee (including any deferred portion thereof) for any fiscal year (or
portion thereof) of the Company paid after the Effective Date, and (II) the
Benchmark Bonus, multiplied by (B) a fraction, the numerator of which is the
number of days in the current fiscal year of the Company through the Termination
Date and the denominator of which is 365;

               (3) the Company shall pay to the Employee, as a lump sum, an
amount (the “Severance Payment”) equal to two and one-half (2.5) times the sum
of:

                    A. the amount (including any deferred portion thereof) of
the Base Salary that would have been paid to the Employee during the fiscal year
of the Company in which the Termination Date occurs based on the assumption that
the Employee’s employment by the Company had continued throughout that fiscal
year at the Base Salary at the highest rate in effect at any time during the
term of this Agreement; plus

                    B. the amount equal to the average of the three annual
bonuses earned by the Employee with respect to the three fiscal years preceding
the year in which the Termination Date occurs;

               (4) the Company (at its sole expense) shall take the following
actions:

                    A. throughout the Relevant Period, the Company shall
maintain in effect, and not materially reduce the benefits provided by, each of
the Other Benefit Plans in which the Employee was a participant immediately
before the Termination Date; and

                    B. the Company shall arrange for the Employee’s
uninterrupted participation throughout the Relevant Period in each of such Other
Benefit Plans,



      provided that if the Employee’s participation after the Termination Date
in any such Other Benefit Plan is not permitted by the terms of that Other
Benefit Plan, then throughout the Relevant Period, the Company (at its sole
expense) shall provide the Employee with substantially the same benefits that
were provided to the Employee by that Other Benefit Plan immediately before the
Termination Date; and

-8-



--------------------------------------------------------------------------------



 



               (5) the Employee shall be entitled to any other amounts or
benefits provided under any plan, policy, practice, program, contract or
arrangement of or with the Company, including, but not limited to, the Basic
Benefit Plans and the Other Benefit Plans, which shall be governed by the terms
thereof (except as explicitly modified by this Agreement).

     (b)  Each payment required to be made to the Employee pursuant to the
foregoing provisions of Section 7(a) above (i) shall be made by check drawn on
an account of the Company at a bank located in the United States of America, and
(ii) shall be paid (x) if the Employee’s employment by the Company was
terminated as a result of the Employee’s death, the Employee’s Disability or the
Employee’s Retirement, not more than thirty (30) days immediately following the
date of the occurrence of that event, and (y) if the Employee’s employment by
the Company was terminated for any other reason, not more than ten (10) days
immediately following the Termination Date.

Section 8. Successors. If a Change in Control of the Company shall have occurred
before the expiration of the term of this Agreement,

          (i) the Company shall not, directly or indirectly, consolidate with,
merge into or sell or otherwise transfer its assets as an entirety or
substantially as an entirety to, any person, or permit any person to consolidate
with or merge into the Company, unless immediately after such consolidation,
merger, sale or transfer, the Successor shall have assumed in writing the
Company’s obligations under this Agreement; and

          (ii) not fewer than ten (10) days before the consummation of any
consolidation of the Company with, merger by the Company into, or sale or other
transfer by the Company of its assets as an entirety or substantially as an
entirety to, any person, the Company shall give the Employee notice of that
proposed transaction.

Section 9. Notice. Notices required or permitted to be given by either party
pursuant to this Agreement shall be in writing and shall be deemed to have been
given when delivered personally to the other party or when deposited with the
United States Postal Service as certified or registered mail with postage
prepaid and addressed:

     (a)  if to the Employee, at the Employee’s address last shown on the
Company’s records, and

     (b)  if to the Company, at 4510 Lamesa Highway, Snyder, Texas 79549,
directed to the attention of the Chief Executive Officer.

or, in either case, to such other address as the party to whom or which such
notice is to be given shall have specified by notice given to the other party.

Section 10. Withholding Taxes. The Company may withhold from all payments to be
paid to the Employee pursuant to this Agreement all taxes that, by applicable
federal or state law, the Company is required to so withhold.

Section 11. Certain Additional Payments by the Company.

-9-



--------------------------------------------------------------------------------



 



     (a)  Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by, or benefit
from, the Company or any of its Affiliates to or for the benefit of the
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (any such payments, distributions or
benefits being individually referred to herein as a “Payment,” and any two or
more of such payments, distributions or benefits being referred to herein as
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (such excise tax, together with any interest thereon, any penalties,
additions to tax, or additional amounts with respect to such excise tax, and any
interest in respect of such penalties, additions to tax or additional amounts,
being collectively referred herein to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment or payments (individually
referred to herein as a “Gross-Up Payment” and any two or more of such
additional payments being referred to herein as “Gross-Up Payments”) in an
amount such that after payment by the Employee of all taxes (as defined in
Section 11(k)) imposed upon the Gross-Up Payment, the Employee retains an amount
of such Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

     (b)  Subject to the provisions of Section 11(c) through (i), any
determination (individually, a “Determination”) required to be made under this
Section 11(b), including whether a Gross-Up Payment is required and the amount
of such Gross-Up Payment, shall initially be made, at the Company’s expense, by
nationally recognized tax counsel mutually acceptable to the Company and the
Employee (“Tax Counsel”). Tax Counsel shall provide detailed supporting legal
authorities, calculations, and documentation both to the Company and the
Employee within 15 business days of the termination of the Employee’s
employment, if applicable, or such other time or times as is reasonably
requested by the Company or the Employee. If Tax Counsel makes the initial
Determination that no Excise Tax is payable by the Employee with respect to a
Payment or Payments, it shall furnish the Employee with an opinion reasonably
acceptable to the Employee that no Excise Tax will be imposed with respect to
any such Payment or Payments. The Employee shall have the right to dispute any
Determination (a “Dispute”) within 15 business days after delivery of Tax
Counsel’s opinion with respect to such Determination. The Gross-Up Payment, if
any, as determined pursuant to such Determination shall, at the Company’s
expense, be paid by the Company to the Employee within five business days of the
Employee’s receipt of such Determination. The existence of a Dispute shall not
in any way affect the Employee’s right to receive the Gross-Up Payment in
accordance with such Determination. If there is no Dispute, such Determination
shall be binding, final and conclusive upon the Company and the Employee,
subject in all respects, however, to the provisions of Section 11(c) through
(i) below. As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that Gross-Up Payments (or portions
thereof) which will not have been made by the Company should have been made
(“Underpayment”), and if upon any reasonable written request from the Employee
or the Company to Tax Counsel, or upon Tax Counsel’s own initiative, Tax
Counsel, at the Company’s expense, thereafter determines that the Employee is
required to make a payment of any Excise Tax or any additional Excise Tax, as
the case may be, Tax Counsel shall, at the Company’s expense, determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to the Employee.

     (c)  The Company shall defend, hold harmless, and indemnify the Employee on
a fully grossed-up after tax basis from and against any and all claims, losses,
liabilities,

-10-



--------------------------------------------------------------------------------



 



obligations, damages, impositions, assessments, demands, judgements,
settlements, costs and expenses (including reasonable attorneys’, accountants’,
and experts’ fees and expenses) with respect to any tax liability of the
Employee resulting from any Final Determination (as defined in Section 11(j))
that any Payment is subject to the Excise Tax.

     (d)  If a party hereto receives any written or oral communication with
respect to any question, adjustment, assessment or pending or threatened audit,
examination, investigation or administrative, court or other proceeding which,
if pursued successfully, could result in or give rise to a claim by the Employee
against the Company under this Section 11 (“Claim”), including, but not limited
to, a claim for indemnification of the Employee by the Company under
Section 11(c), then such party shall promptly notify the other party hereto in
writing of such Claim (“Tax Claim Notice”).

     (e)  If a Claim is asserted against the Employee (“Employee Claim”), the
Employee shall take or cause to be taken such action in connection with
contesting such Employee Claim as the Company shall reasonably request in
writing from time to time, including the retention of counsel and experts as are
reasonably designated by the Company (it being understood and agreed by the
parties hereto that the terms of any such retention shall expressly provide that
the Company shall be solely responsible for the payment of any and all fees and
disbursements of such counsel and any experts) and the execution of powers of
attorney provided that:

          (i) within 30 calendar days after the Company receives or delivers, as
the case may be, the Tax Claim Notice relating to such Employee Claim (or such
earlier date that any payment of the taxes claimed is due from the Employee, but
in no event sooner than five calendar days after the Company receives or
delivers such Tax Claim Notice), the Company shall have notified the Employee in
writing (“Election Notice”) that the Company does not dispute its obligations
(including, but not limited to, its indemnity obligations) under this Agreement
and that the Company elects to contest, and to control the defense or
prosecution of, such Employee Claim at the Company’s sole risk and sole cost and
expense; and

          (ii) the Company shall have advanced to the Employee on an
interest-free basis, the total amount of the tax claimed in order for the
Employee, at the Company’s request, to pay or cause to be paid the tax claimed,
file a claim for refund of such tax and, subject to the provisions of the last
sentence of Section 11(g), sue for a refund of such tax if such claim for refund
is disallowed by the appropriate taxing authority (it being understood and
agreed by the parties hereto that the Company shall only be entitled to sue for
a refund and the Company shall not be entitled to initiate any proceeding in,
for example, United States Tax Court) and shall indemnify and hold the Employee
harmless, on a fully grossed-up after tax basis, from any tax imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and

          (iii) the Company shall reimburse the Employee for any and all costs
and expenses resulting from any such request by the Company and shall indemnify
and hold the Employee harmless, on fully grossed-up after-tax basis, from any
tax imposed as a result of such reimbursement.

-11-



--------------------------------------------------------------------------------



 



     (f)  Subject to the provisions of Section 11(e) hereof, the Company shall
have the right to defend or prosecute, at the sole cost, expense and risk of the
Company, such Employee Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by the Company to a Final
Determination; provided, however, that (i) the Company shall not, without the
Employee’s prior written consent, enter into any compromise or settlement of
such Employee Claim that would adversely affect the Employee, (ii) any request
from the Company to the Employee regarding any extension of the statute of
limitations relating to assessment, payment, or collection of taxes for the
taxable year of the Employee with respect to which the contested issues involved
in, and amount of, the Employee Claim relate is limited solely to such contested
issues and amount, and (iii) the Company’s control of any contest or proceeding
shall be limited to issues with respect to the Employee Claim and the Employee
shall be entitled to settle or contest, in his sole and absolute discretion, any
other issue raised by the Internal Revenue Service or any other taxing
authority. So long as the Company is diligently defending or prosecuting such
Employee Claim, the Employee shall provide or cause to be provided to the
Company any information reasonably requested by the Company that relates to such
Employee Claim, and shall otherwise cooperate with the Company and its
representatives in good faith in order to contest effectively such Employee
Claim. The Company shall keep the Employee informed of all developments and
events relating to any such Employee Claim (including, without limitation,
providing to the Employee copies of all written materials pertaining to any such
Employee Claim), and the Employee or his authorized representatives shall be
entitled, at the Employee’s expense, to participate in all conferences, meetings
and proceedings relating to any such Employee Claim.

     (g)  If, after actual receipt by the Employee of an amount of a tax claimed
(pursuant to an Employee Claim) that has been advanced by the Company pursuant
to Section 11(e)(ii) hereof, the extent of the liability of the Company
hereunder with respect to such tax claimed has been established by a Final
Determination, the Employee shall promptly pay or cause to be paid to the
Company any refund actually received by, or actually credited to, the Employee
with respect to such tax (together with any interest paid or credited thereon by
the taxing authority and any recovery of legal fees from such taxing authority
related thereto), except to the extent that any amounts are then due and payable
by the Company to the Employee, whether under the provisions of this Agreement
or otherwise. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 11(e)(ii), a determination is made by the Internal
Revenue Service or other appropriate taxing authority that the Employee shall
not be entitled to any refund with respect to such tax claimed and the Company
does not notify the Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of any Gross-Up
Payments and other payments required to be paid hereunder.

     (h)  With respect to any Employee Claim, if the Company fails to deliver an
Election Notice to the Employee within the period provided in Section 11(e)(i)
hereof or, after delivery of such Election Notice, the Company fails to comply
with the provisions of Section 11(e)(ii) and (iii) and (f) hereof, then the
Employee shall at any time thereafter have the right (but not the obligation),
at his election and in his sole and absolute discretion, to defend or prosecute,
at the sole cost, expense and risk of the Company, such Employee Claim. The
Employee shall have full control of such defense or prosecution and such
proceedings, including

-12-



--------------------------------------------------------------------------------



 



any settlement or compromise thereof. If requested by the Employee, the Company
shall cooperate, and shall cause its Affiliates to cooperate, in good faith with
the Employee and his authorized representatives in order to contest effectively
such Employee Claim. The Company may attend, but not participate in or control,
any defense, prosecution, settlement or compromise of any Employee Claim
controlled by the Employee pursuant to this Section 11(h) and shall bear its own
costs and expenses with respect thereto. In the case of any Employee Claim that
is defended or prosecuted by the Employee, the Employee shall, from time to
time, be entitled to current payment, on a fully grossed-up after tax basis,
from the Company with respect to costs and expenses incurred by the Employee in
connection with such defense or prosecution.

     (i)  In the case of any Employee Claim that is defended or prosecuted to a
Final Determination pursuant to the terms of this Section 11(i), the Company
shall pay, on a fully grossed-up after tax basis, to the Employee in immediately
available funds the full amount of any taxes arising or resulting from or
incurred in connection with such Employee Claim that have not theretofore been
paid by the Company to the Employee, together with the costs and expenses, on a
fully grossed-up after tax basis, incurred in connection therewith that have not
theretofore been paid by the Company to the Employee, within ten calendar days
after such Final Determination. In the case of any Employee Claim not covered by
the preceding sentence, the Company shall pay, on a fully grossed-up after tax
basis, to the Employee in immediately available funds the full amount of any
taxes arising or resulting from or incurred in connection with such Employee
Claim at least ten calendar days before the date payment of such taxes is due
from the Employee, except where payment of such taxes is sooner required under
the provisions of this Section 11(i), in which case payment of such taxes (and
payment, on a fully grossed-up after tax basis, of any costs and expenses
required to be paid under this Section 11(i) shall be made within the time and
in the manner otherwise provided in this Section 11(i).

     (j)  For purposes of this Agreement, the term “Final Determination” shall
mean (A) a decision, judgment, decree or other order by a court or other
tribunal with appropriate jurisdiction, which has become final and
non-appealable; (B) a final and binding settlement or compromise with an
administrative agency with appropriate jurisdiction, including, but not limited
to, a closing agreement under Section 7121 of the Code; (C) any disallowance of
a claim for refund or credit in respect to an overpayment of tax unless a suit
is filed on a timely basis; or (D) any final disposition by reason of the
expiration of all applicable statutes of limitations.

     (k)  For purposes of this Agreement, the terms “tax” and “taxes” mean any
and all taxes of any kind whatsoever (including, but not limited to, any and all
Excise Taxes, income taxes, and employment taxes), together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such taxes and any interest in respect of such penalties, additions to tax, or
additional amounts.

Section 12. Expenses of Enforcement. If a Change in Control of the Company shall
have occurred before the expiration of the term of this Agreement, then, upon
demand by the Employee made to the Company, the Company shall reimburse the
Employee for the reasonable expenses (including attorneys’ fees and expenses)
incurred by the Employee in enforcing or seeking to enforce the payment of any
amount or other benefit to which the Employee shall have become entitled
pursuant to this Agreement, including those incurred in connection with any

-13-



--------------------------------------------------------------------------------



 



arbitration initiated pursuant to Section 20. To the extent that any such
reimbursement would be subject to the Excise Tax, then the Employee shall be
entitled to receive Gross-Up Payments in an amount such that after payment by
the Employee of all taxes imposed on such Gross-Up Payments, the Employee
retains an amount equal to the Excise Tax imposed upon the reimbursement, and
the other provisions of Section 11 hereof shall also apply to such circumstance
unless the context thereof otherwise indicates.

Section 13. Employment by Wholly Owned Entities. If, at or after the Effective
Date, the Employee is or becomes an employee of one or more corporations,
partnerships, limited liability companies or other entities that are, directly
or indirectly, wholly owned by the Company (“Wholly Owned Entities”), references
in this Agreement to the Employee’s employment by the Company shall include the
Employee’s employment by any such Wholly Owned Entity.

Section 14. No Obligation to Mitigate; No Rights of Offset.

     (a)  The Employee shall not be required to mitigate the amount of any
payment or other benefit required to be paid or provided to the Employee
pursuant to this Agreement, whether by seeking other employment or otherwise,
nor shall the amount of any such payment or other benefit be reduced on account
of any compensation earned by the Employee as a result of employment by another
person.

     (b)  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Employee or others.

Section 15. Amendment and Waiver. No provision of this Agreement may be amended
or waived (whether by act or course of conduct or omission or otherwise) unless
that amendment or waiver is by written instrument signed by the parties hereto.
No waiver by either party of any breach of this Agreement shall be deemed a
waiver of any other or subsequent breach.

Section 16. Governing Law. The validity, interpretation, construction and
enforceability of this Agreement shall be governed by the laws of the State of
Texas.

Section 17. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

Section 18. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
the same instrument.

Section 19. Assignment. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s legal representative. The Company may not assign
any of its obligations under this Agreement unless (i) such assignment is to a
Successor and (ii) the requirements of Section 8 are fulfilled.

Section 20. Arbitration. Except as otherwise explicitly provided in Section 11,
any dispute between the parties arising out of this Agreement, whether as to
this Agreement’s construction,

-14-



--------------------------------------------------------------------------------



 



interpretation or enforceability or as to any party’s breach or alleged breach
of any provision of this Agreement, shall be submitted to arbitration in
accordance with the following procedures:

          (i) Either party may demand such arbitration by giving notice of that
demand to the other party. The notice shall state (x) the matter in controversy,
and (y) the name of the arbitrator selected by the party giving the notice.

          (ii) Not more than 15 days after such notice is given, the other party
shall give notice to the party who demanded arbitration of the name of the
arbitrator selected by the other party. If the other party shall fail to timely
give such notice, the arbitrator that the other party was entitled to select
shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than 15 days after the second arbitrator is so named, the
two arbitrators shall select a third arbitrator. If the two arbitrators shall
fail to timely select a third arbitrator, the third arbitrator shall be named by
the Arbitration Committee of the American Arbitration Association.

          (iii) The dispute shall be arbitrated at a hearing that shall be
concluded within ten days immediately following the date the dispute is
submitted to arbitration unless a majority of the arbitrators shall elect to
extend the period of arbitration. Any award made by a majority of the
arbitrators (x) shall be made within ten days following the conclusion of the
arbitration hearing, (y) shall be conclusive and binding on the parties, and
(z) may be made the subject of a judgment of any court having jurisdiction.

          (iv) All expenses of the arbitration shall be borne by the Company.

The agreement of the parties contained in the foregoing provisions of this
Section 20 shall be a complete defense to any action, suit or other proceeding
instituted in any court or before any administrative tribunal with respect to
any dispute between the parties arising out of this Agreement.

Section 21. Interpretation.

     (a)  As used in this Agreement, the following terms and phrases have the
indicated meanings:

          (i) “Affiliate” and “Affiliates” mean, when used with respect to any
entity, individual, or other person, any other entity, individual, or other
person which, directly or indirectly, through one or more intermediaries
controls, or is controlled by, or is under common control with such entity,
individual or person.

          (ii) “Base Salary” has the meaning assigned to that term in Section 5.

          (iii) “Basic Benefit Plans” has the meaning assigned to that term in
Section 5.

          (iv) “Benchmark Bonus” has the meaning assigned to that term in
Section 5.

-15-



--------------------------------------------------------------------------------



 



          (v) Board of Directors” means the Board of Directors of the Company.

          (vi) “Business Combination” has the meaning assigned to that term in
Section 2.

          (vii) “Change in Control of the Company” has the meaning assigned to
that phrase in Section 2.

          (viii) “Claim” has the meaning assigned to such term in Section 11.

          (ix) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

          (x) “Commission” means the United States Securities and Exchange
Commission or any successor agency.

          (xi) “Company” has the meaning assigned to that term in the preamble
to this Agreement. The term “Company” shall also include any Successor, whether
the liability of such Successor under this Agreement is established by contract
or occurs by operation of law.

          (xii) “Covered Person” has the meaning assigned to that term in
Section 2.

          (xiii) “Determination” has the meaning assigned to that term in
Section 11.

          (xiv) “Dispute” has the meaning assigned to that term in Section 11.

          (xv) “Effective Date” has the meaning assigned to that term in the
preamble to this Agreement.

          (xvi) “Election Notice” has the meaning assigned to such term in
Section 11.

          (xvii) “Employee” has the meaning assigned to such term in the
preamble to this Agreement.

          (xviii) “Employee Claim” has the meaning assigned to such term in
Section 11.

          (xix) “Employee’s Disability” means:



       (1) if no Change in Control of the Company shall have occurred before the
date of determination, the physical or mental disability of the Employee
determined in accordance with the

-16-



--------------------------------------------------------------------------------



 





  disability policy of the Company at the time in effect and generally
applicable to its salaried employees; and          (2) if a Change in Control of
the Company shall have occurred at that date, the physical or mental disability
of the Employee determined in accordance with the disability policy of the
Company in effect immediately before the occurrence of the first Change in
Control of the Company and generally applicable to its salaried employees.

The Employee’s Disability, and the automatic termination of the Employee’s
employment by the Company by reason of the Employee’s Disability, shall be
deemed to have occurred on the date of determination, provided that if (1) a
Change in Control of the Company shall have occurred before the expiration of
the term of this Agreement, (2) the Company shall have subsequently given notice
pursuant to Section 6 of the Company’s determination of the Employee’s
Disability, and (3) the Employee shall have given notice to the Company that the
Employee disagrees with that determination, then (A) whether the Employee’s
Disability shall have occurred shall be submitted to arbitration pursuant to
Section 20, and (B) if a majority of the arbitrators decide that the Employee’s
Disability had not occurred, at the date of determination by the Company, then
(I) the Employee’s Disability, and the automatic termination of the Employee’s
employment by the Company by reason of the Employee’s Disability, shall be
deemed not to have occurred, and (II) on demand by the Employee made to the
Company, the Company shall reimburse the Employee for the reasonable expenses
(including attorneys’ fees and expenses) incurred by the Employee in obtaining
that decision.

          (xx) “Employee’s Retirement” means (x) if no Change in Control of the
Company shall have occurred before the date of the Employee’s proposed
retirement, the retirement of the Employee in accordance with the retirement
policy of the Company at the time in effect and generally applicable to its
salaried employees, and (y) if a Change in Control of the Company shall have
occurred at that date, the retirement of the Employee from the employ of the
Company in accordance with the retirement policy of the Company in effect
immediately before the occurrence of the first Change in Control of the Company
and generally applicable to its salaried employees.

          (xxi) “Event of Termination for Good Reason” has the meaning assigned
to that phrase in Section 5.

          (xxii) “Event of Termination for Cause” has the meaning assigned to
that phrase in Section 4.

          (xxiii) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

-17-



--------------------------------------------------------------------------------



 



          (xxiv) “Excise Tax” has the meaning assigned to that term in
Section 11.

          (xxv) “Expiration Date” has the meaning assigned to that term in
Section 3.

          (xxvi) “Final Determination” has the meaning assigned to such term in
Section 11.

          (xxvii) “Gross-Up Payment” has the meaning assigned to that term in
Section 11.

          (xxviii) “Other Benefit Plans” has the meaning assigned to that term
in Section 5.

          (xxix) “Outstanding Company Common Stock” has the meaning assigned to
that term in Section 2.

          (xxx) “Outstanding Company Voting Securities” has the meaning assigned
to that term in Section 2.

          (xxxi) “Payment” has the meaning assigned to that term in Section 11.

          (xxxii) “person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, limited partnership, limited
liability company, trust, unincorporated organization, government, or agency or
political subdivision of any government.

          (xxxiii) “Relevant Period” means a period beginning on the Termination
Date and ending on the first to occur of (x) the third anniversary of the
Termination Date, (y) the date on which the Employee becomes a full time
employee of another person, and (z) the Employee’s normal retirement date,
determined in accordance with the retirement policy of the Company in effect on
the Termination Date.

          (xxxiv) “Severance Payment” has the meaning assigned to that term in
Section 7.

          (xxxv) “Successor” means a person with or into which the Company shall
have been merged or consolidated or to which the Company shall have transferred
its assets as an entirety or substantially as an entirety.

          (xxxvi) “Tax” has the meaning assigned to that term in Section 11.

          (xxxvii) “Tax Claim Notice” has the meaning assigned to that term in
Section 11.

          (xxxviii) “Tax Counsel” has the meaning assigned to that term in
Section 11.

-18-



--------------------------------------------------------------------------------



 



          (xxxix) “Termination Date” has the meaning assigned to that term in
Section 6.

          (xl) “this Agreement” means this Change in Control Agreement as it may
be amended from time to time in accordance with Section 15.

          (xli) “Underpayment” has the meaning assigned to that term in
Section 11.

          (xlii) “Wholly Owned Entities” has the meaning assigned to that term
in Section 13.

     (b)  In the event of the enactment of any successor provision to any
statute or rule cited in this Agreement, references in this Agreement to such
statute or rule shall be to such successor provision.

     (c)  The headings of Sections of this Agreement shall not control the
meaning or interpretation of this Agreement.

     (d)  References in this Agreement to any Section are to the corresponding
Section of this Agreement unless the context otherwise indicates.

          In Witness Whereof, the Company and the Employee have executed this
Agreement as of the Effective Date.

              PATTERSON-UTI ENERGY, INC.               By:   /s/ Cloyce A.
Talbott        

--------------------------------------------------------------------------------

    Name:   Cloyce A. Talbott     Title:   Chief Executive Officer              
/s/ Mark S. Siegel    

--------------------------------------------------------------------------------

    Mark S. Siegel

-19-